
	
		I
		111th CONGRESS
		2d Session
		H. R. 6220
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2010
			Ms. Pingree of Maine
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to ensure that the
		  Secretary of Veterans Affairs provides veterans with information concerning
		  service-connected disabilities at health care facilities.
	
	
		1.Short titleThis Act may be cited as the
			 Inform All Veterans
			 Act.
		2.Provision of
			 information at health care facilities
			(a)In
			 generalSection 6303 of title
			 38, United States Code, is amended—
				(1)by redesignating
			 subsection (e) as subsection (f); and
				(2)by inserting after
			 subsection (d) the following new subsection (e):
					
						(e)Provision of
				information at health care facilities(1)The Secretary shall—
								(A)make available information described in
				paragraph (2) at readily accessible locations in health care facilities of the
				Department of Veterans Affairs; and
								(B)ensure that an employee of the Department
				orally asks each veteran who visits such facility if the veteran wants to
				receive such information.
								(2)Information described in this paragraph is
				written information concerning the following:
								(A)Submitting a claim for
				compensation.
								(B)Establishing service connection for a
				disability.
								(C)Contact information (including
				address, telephone number, and Internet Web site address) of the appropriate
				offices of the Department of Veterans Affairs that may offer assistance with
				respect to service-connected
				disabilities.
								.
				(b)Conforming
			 amendmentSubsection (a) of
			 such section is amended by striking through (d) and inserting
			 through (e).
			
